Exhibit 10.2

Execution Version

SUCCESSOR AGENT AGREEMENT AND AMENDMENT NO. 4 TO THE

CREDIT AGREEMENT

SUCCESSOR AGENT AGREEMENT AND AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this
“Amendment”), dated as of March 28, 2018, by and among ALENCO INC., a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders that are parties to the Credit Agreement referred to below
(collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), in its
capacity as successor Administrative Agent (in such capacity, the “Successor
Agent”) and CITIBANK, N.A. (“Citi”) in its capacity as Administrative Agent (in
such capacity, the “Existing Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)        The Borrower, the Lenders and the Existing Agent have entered into a
Second Amended and Restated Credit Agreement, dated as of October 20, 2011, as
amended by (1) a letter amendment thereto dated as of June 15, 2012, (ii) that
certain Amendment No. 2 to the Credit Agreement, dated as of June 28, 2013 and
(iii) that certain Amendment No. 3 to the Credit Agreement, dated as of July 16,
2015 (such Second Amended and Restated Credit Agreement, as so amended, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2)        In connection with the Credit Agreement and to guarantee the
obligations of the Borrower thereunder, Encana Corporation, a corporation
amalgamated under the Canada Business Corporations Act (the “Guarantor”), and
the Existing Agent have entered into that certain Second Amended and Restated
Guaranty, dated as of October 20, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Guaranty”, and collectively with the Credit Agreement and the other Loan
Documents, the “Existing Loan Documents”).

(3)        The Existing Agent desires to resign as Administrative Agent under
the Existing Loan Documents, and the Required Lenders have agreed to appoint the
Successor Agent to act as the successor Administrative Agent pursuant to
Section 7.06 of the Credit Agreement and the Borrower approves the Required
Lenders’ appointment of the Successor Agent as the successor Administrative
Agent under the Existing Loan Documents and pursuant to the terms of this
Amendment, the Successor Agent has agreed to accept the role of successor
Administrative Agent in accordance with Section 7.06 of the Credit Agreement.

(4)        The Borrower, the Lenders and the Administrative Agent hereto have
agreed to further amend the Credit Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:

SUCCESSOR AGENT TERMS AND AMENDMENTS



--------------------------------------------------------------------------------

Section 1.        Resignation and Appointment of Administrative Agent. Pursuant
to Section 7.06(a) of the Credit Agreement, in each case, effective as of the
Effective Date (as defined below) (i) the Existing Agent’s resignation shall be
effective and each of the Borrower and the Required Lenders accepts the
resignation of Citi as the Administrative Agent under the Existing Loan
Documents, and Citi shall have no further obligations under the Existing Loan
Documents in its capacity as the Administrative Agent (other than the
obligations set forth in this Amendment and the obligations that survive
pursuant to Section 7.06(b) of the Credit Agreement), (ii) the Required Lenders,
after consultation with the Borrower, appoint JPMorgan to act as the Successor
Agent, and (iii) the Borrower consents to the appointment of JPMorgan to act as
the Successor Agent. As of the Effective Date, the Successor Agent accepts the
appointment to act as the successor Administrative Agent under the Existing Loan
Documents. Each of the parties hereto waives any inconsistency or conflict with
the provisions in Section 7.06 of the Credit Agreement with respect to the
resignation of Citi as Existing Agent and the appointment of JPMorgan as the
Successor Agent.

Section 2.        Rights, Duties and Obligations of Successor Agent.

(a)        Effective as of the Effective Date, the Successor Agent shall be
vested with all the rights, powers and privileges of the Existing Agent as
described in the Existing Loan Documents and the Successor Agent assumes, from
and after the Effective Date, the duties and obligations of the Existing Agent
in accordance with the terms of the Existing Loan Documents, and the Existing
Agent is discharged from all of its duties and obligations as the Administrative
Agent under the Existing Loan Documents. Nothing in this Amendment or any other
Existing Loan Documents shall be deemed a termination of the protective
provisions and indemnities (collectively, the “Protective Provisions”) of any
Existing Loan Document (including, without limitation, Article VII of the Credit
Agreement and Sections 8.04(a) and (b) of the Credit Agreement, which provisions
shall continue in effect for the benefit of the Existing Agent, its sub-agents
and their respective affiliates in respect of any actions taken or omitted to be
taken by any of them while acting as the Existing Agent or after the date hereof
that survive the Existing Agent’s resignation pertaining to Citi in its capacity
as Administrative Agent). The parties hereby agree that the Protective
Provisions shall apply to all actions taken by Citi in its capacity as the
Existing Agent under or in connection with this Amendment or the Existing Loan
Documents, whether taken before, on or, to the extent in accordance with
Sections 4 and 7 hereof, after the Effective Date.

(b)        Effective as of the Effective Date, the Existing Agent relinquishes
all rights, powers and privileges (other than with respect to the Protective
Provisions and other than those rights, powers and privileges provided in
Sections 4 and 7 hereof) of the Existing Agent in its role as the Administrative
Agent as described in the Existing Loan Documents and the Existing Agent is
discharged from all of its duties and obligations as the Administrative Agent
under the Existing Loan Documents, and nothing contained herein is intended to
create any ongoing duty or obligation on the part of the Existing Agent, except
as expressly provided herein and as set forth in Section 7.06(b) of the Credit
Agreement. The parties hereto hereby confirm that the Protective Provisions to
the extent they pertain to the Existing Agent, its sub-agents or their
respective affiliates, continue in

 

2



--------------------------------------------------------------------------------

effect for the benefit of the Existing Agent in respect of any actions taken or
omitted to be taken while the Existing Agent was acting as Administrative Agent
and actions taken thereafter with respect to the obligations under this
Amendment or actions taken in connection therewith or at the direction or
request of the Successor Agent pursuant to this Amendment, and inure also to the
benefit of the Existing Agent in respect of its obligations under Sections 4 and
7 hereof. Each of the parties hereto expressly agrees and acknowledges that the
Successor Agent is not assuming any liability in the capacity as Administrative
Agent (i) under or related to the Existing Loan Documents prior to the Effective
Date, (ii) for any actions taken or omitted to be taken by Citi in its capacity
as the Existing Agent under this Amendment, the Existing Loan Documents or the
transactions contemplated hereby or thereby and (iii) for any and all claims
under or related to the Existing Loan Documents that may have arisen or accrued
prior to the Effective Date.

Section 3.        Information Regarding Status of Loan Documents. Attached
hereto as Schedule I is a list of the Existing Loan Documents (other than the
Notes, if any) delivered to the Successor Agent as of the date hereof, and as of
the date hereof there have been no amendments, supplements, waivers or consents
to the Existing Loan Documents, of which the Borrower or the Existing Agent has
knowledge or to which it is a party, except as set forth in Schedule I.

Section 4.        Covenants of the Existing Agent. The Existing Agent covenants
and agrees that it will, in each case, at the Borrower’s expense (in accordance
with and pursuant to Section 8.04(a) of the Credit Agreement, which are
incorporated by reference herein mutatis mutandis) use commercially reasonable
efforts to: (i) deliver, or cause to be delivered, promptly to the Successor
Agent (A) execution versions of the Credit Agreement and the other Existing Loan
Documents listed on Schedule I, provided that the Existing Agent will deliver
executed originals of such documents if such documents are readily available to
the Existing Agent and the Successor Agent reasonably deems it is necessary to
have such an executed original in its possession (it being understood that
executed originals of such documents may not be readily available to the
Existing Agent) and (B) a copy of the Register as of the Effective Date;
(ii) make available to the Successor Agent all written notices or documents,
financial statements and other written requests delivered by the Borrower, in
accordance with the notice provisions in Section 8.02 of the Credit Agreement,
to the Existing Agent under Section 5.01(h) of the Credit Agreement and received
by the Existing Agent, in each case, to the extent such notices, documents,
statements or requests have been posted on the Platform; (iii) execute and/or
furnish all documents, agreements or instruments as may be reasonably requested
by the Successor Agent to transfer the rights, powers and privileges of the
Existing Agent under the Existing Loan Documents, in its capacity as
Administrative Agent, to the Successor Agent, and (iv) take all actions
reasonably requested by the Successor Agent or its representatives to facilitate
the transfer of information to the Successor Agent in connection with the
Existing Loan Documents. Each delivery made by the Existing Agent in accordance
with the immediately preceding sentence is made “as is” and “as available”, the
Borrower and the Successor Agent affirm the provisions of Section 7.03 of the
Credit Agreement with respect thereto, and the Borrower hereby consents to all
actions taken by the Existing Agent and the Successor Agent pursuant to the
immediately preceding sentence. It is the intention and

 

3



--------------------------------------------------------------------------------

understanding of the Borrower, Existing Agent and the Successor Agent that any
disclosure, sharing or exchange of information under this Section 4 that is
otherwise protected against disclosure by privilege, doctrine or rule of
confidentiality (such information, “Privileged Information”) (i) will not waive
any applicable privilege, doctrine or rule of confidentiality from such
disclosure, (ii) will not diminish the confidentiality of the Privileged
Information and (iii) will not be asserted as a waiver of any such privilege,
doctrine or rule by the Borrower, Existing Agent or the Successor Agent.

Section 5.        Successor Agent’s Fees and Expenses. Commencing on the
Effective Date, (a) the Successor Agent shall be entitled to receive the agency
fees as set forth in, and in accordance with, that certain fee letter dated
March 9, 2018, between the Borrower and the Successor Agent and (b) the Existing
Agent shall cease to be entitled to receive any agency fee as Administrative
Agent relating to the Loan Documents; provided that the Existing Agent shall
remain entitled to receive from the Borrower any unpaid fees owed to it by the
Borrower pursuant to Section 2.05(c) of the Credit Agreement or any unpaid costs
or expenses owed to it by the Borrower pursuant to Section 8.04(a) of the Credit
Agreement. The Protective Provisions shall remain in full force and effect for
the benefit of the Successor Agent while acting as the Administrative Agent.

Section 6.        Indemnification; Releases.

(a)        Notwithstanding anything in this Amendment or in the Loan Documents
to the contrary, the provisions of Section 8.04 of the Credit Agreement shall
continue in effect for the benefit of the Existing Agent and its sub-agents, in
each case, in their capacity as such, in connection with or as a result of the
execution or delivery of this Amendment, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder (including, without limitation, for any actions taken or
omitted to be taken by any of them in connection with any of the foregoing while
the Existing Agent was acting as Administrative Agent) or the consummation of
the transactions contemplated hereby or thereby.

(b)        The Successor Agent shall not bear any responsibility or liability
for any actions taken or omitted to be taken by the Existing Agent during the
Existing Agent’s service as Administrative Agent under the Existing Loan
Documents or the Loan Documents or otherwise contemplated by any Loan Document
or any agreement contemplated by any Loan Document.

Section 7.        Return of Payments.

(a)        In the event that, after the Effective Date, the Existing Agent
receives any principal, interest or other amount owing to any Lender or the
Successor Agent under the Credit Agreement or any other Loan Document, the
Existing Agent agrees that such payment shall be held in trust for the Successor
Agent, and the Existing Agent shall forward such payment to the Successor Agent
for payment to the Person entitled thereto.

 

4



--------------------------------------------------------------------------------

(b)        In the event that, after the Effective Date, the Successor Agent
receives any principal, interest or other amount owing to Existing Agent under
the Credit Agreement or any other Loan Document, the Successor Agent agrees that
such payment shall be held in trust for the Existing Agent, and the Successor
Agent shall forward such payment to the Existing Agent.

Section 8.        Consent to Amendment to Parent Credit Agreement. Pursuant to
Section 7(a) of the Guaranty, the Guarantor hereby requests, and the Required
Lenders hereby consent, on the terms and conditions stated below, to the
amendment to that certain Restated Credit Agreement, dated as of July 16, 2015,
among the Guarantor, the financial and other institutions from time to time
party thereto as lenders and Royal Bank of Canada as agent, in substantially the
form attached hereto as Exhibit A (the “Parent Amendment”).

Section 9.        Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 11 hereof, hereby amended as follows:

(a)        The introductory paragraph is amended to delete references to “(the
“Swing Line Bank”)” and “(the “Administrative Agent”)” set forth therein. All
references in the Credit Agreement (including the exhibits thereto) to Citi as
Administrative Agent, Initial Issuing Bank and/or Swing Line Bank are hereby
amended to reference JPMorgan as Administrative Agent, Initial Issuing Bank
and/or Swing Line Bank, as applicable.

(b)        The following new definitions are added to Section 1.01 in
appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision

 

5



--------------------------------------------------------------------------------

of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of a credit institution or investment firm described
in clause (a) of this definition, or (c) any institution established in an EEA
Member Country which is a subsidiary of an institution described in clause
(a) or (b) of this definition and is subject to consolidated supervision with
its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fourth Amendment Effective Date” means March 28, 2018.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it, acting
reasonably; provided, further, that if any of the aforesaid rates as so
determined be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant Register” has the meaning assigned to such term in Section 8.07(d).

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to

 

6



--------------------------------------------------------------------------------

quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(c)        The definition of “Administrative Agent” in Section 1.01 is amended
in full to read as follows:

““Administrative Agent” means JPMorgan.”

(d)        The definitions of “Applicable Margin”, “Applicable Fee Rate” and
“Applicable Percentage” in Section 1.01 are amended in full to read as follows:

““Applicable Margin” means with respect to Base Rate Advances or Eurodollar Rate
Advances outstanding at any time, “Applicable Fee Rate” means with respect to
Letters of Credit outstanding at any time, and “Applicable Percentage” means, at
any time, a rate per annum equal to the margin or rate, as the case may be, set
out in the following table under the applicable column opposite the applicable
rating category assigned by S&P or Moody’s to the long term senior unsecured
debt of the Guarantor at such time; provided, that (a) if at such time the
rating so assigned by one of such agencies differs from the rating assigned by
the other agency by only one level, then the Applicable Margin for such Base
Rate Advances or Eurodollar Rate Advances (as applicable), the Applicable Fee
Rate for such Letters of Credit or the Applicable Percentage, as the case may
be, shall be the margin or rate, as the case may be, set forth opposite the
higher of the two levels so assigned by such agencies, (b) if at such time the
rating so assigned by one of such agencies differs from the rating assigned by
the other agency by two or more levels (for example, BBB by S&P and lower than
Baa3 by

 

7



--------------------------------------------------------------------------------

Moody’s), then the Applicable Margin for such Base Rate Advances or Eurodollar
Rate Advances (as applicable), the Applicable Fee Rate for such Letters of
Credit or the Applicable Percentage, as the case may be, shall be the margin or
rate, as the case may be, set forth opposite one level below the higher of the
two levels so assigned by such agencies and (c) if at such time only one of such
agencies assigns a rating, then the Applicable Margin for such Base Rate
Advances or Eurodollar Rate Advances, the Applicable Fee Rate for such Letters
of Credit or the Applicable Percentage, as the case may be, shall be the margin
or rate, as the case may be, opposite the sole rating:

 

Rating Level
(S&P/Moody’s)

 

  

Applicable
Margin
for Base Rate
Advances

 

  

Applicable
Margin for
Eurodollar
Rate Advances
and Applicable
Fee Rate
for Letters of
Credit

 

  

Applicable
Percentage

 

A- / A3 or

higher

   0.0 bps    100.0 bps    10.0 bps

BBB+ / Baal

   12.5 bps    112.5 bps    12.5 bps

BBB / Baa2

   25.0 bps    125.0 bps    17.5 bps

BBB- / Baa3

   50.0 bps    150.0 bps    22.5 bps

BB+ / Ba1

   87.5 bps    187.5 bps    27.5 bps

lower than

BB+ / lower

than Ba1, or

unrated by

both agencies

   112.5 bps    212.5 bps    37.5 bps

provided, further, that, with respect to Letters of Credit which are not
characterized as Direct Credit Substitutes (as determined by the applicable
Issuing Bank, acting reasonably), the Applicable Fee Rate shall be 66.67% of the
applicable rates described above; provided that, if any such Letter of Credit
were determined by the Office of the Superintendent of Financial Institutions
Canada, or by any federal regulatory authority in the United States, to be a
Direct Credit Substitute after the issuance thereof, the Applicable Fee Rate
shall be adjusted to 100.00% of the applicable rates described above with
retroactive effect to the date of issuance and the incremental issuance fee
payable for the period from the date of issuance to the date of such
determination shall be payable on the final Business Day of the earliest of the
next March, June, September and December.”

(e)        The definition of “Administrative Agent’s Account” in Section 1.01 is
amended in full to read as follows:

““Administrative Agent’s Account” means the following account of the
Administrative Agent maintained at JPMorgan Chase Bank, N.A., with ABA No.

 

8



--------------------------------------------------------------------------------

XXXXXXXXX, Account Name: LS2 Incoming Account, Account No. XXXXXXXXXXXXXXX,
Attention: Loan & Agency, and Reference: Alenco Inc.”

(f)        The definition of “Base Rate” in Section 1.01 is amended in full to
read as follows:

““Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month Interest Period on
such day plus 1%. Any change in the Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the LIBO
Rate, respectively.”

(g)        The definition of “Consolidated Net Tangible Assets” in Section 1.01
is amended to add the words “(or, in the case of the Borrower, the annual
audited balance sheet of the Guarantor)” after the word “audited” therein.

(h)        The definition of “Defaulting Lender” in Section 1.01 is amended to:
(i) restate the lead-in as follows, “means, at any time, subject to
Section 2.21(c), any Lender that (i),”; (ii) delete the phrase “Such Lender” in
clauses (i), (ii) (iii) and (iv); (iii) delete the word “or” immediately before
clause (v); (iv) restate the first clause in clause (v) immediately before the
proviso as follows: “has become, or its Parent Company has become, the subject
of a Lender Insolvency Event;”; (v) insert the words “, or (vi) has become, or
its Parent Company has become, the subject of a Bail-In Action” after the phrase
“made with such Lender” in clause (v); and (vi) replace the phrase “clauses
(i) through (v)” with the phrase “clauses (i) through (vi)” in the final
sentence thereof.

(i)        The defined term “Equity of the Borrower” in Section 1.01 is deleted
in its entirety.

(j)        The definition of “Eurodollar Rate Reserve Percentage” in
Section 1.01 is amended in full to read as follows:

““Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentage shall include those imposed pursuant to Regulation D. Eurodollar Rate
Advances shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Eurodollar Rate Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.”

 

9



--------------------------------------------------------------------------------

(k)        The definition of “Federal Funds Rate” in Section 1.01 is amended in
full to read as follows:

““Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, or, if such day is not a Business
Day, such rate for the immediately preceding Business Day for which the same is
published or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transaction received by the Administrative
Agent, or in the case of Swing Line Borrowing, the applicable Swing Line Bank,
from three federal funds brokers of recognized standing selected by the
Administrative Agent or the applicable Swing Line Bank, acting reasonably,
provided that if the Federal Funds Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.”

(l)        The definition of “FATCA” in Section 1.01 is amended in full to read
as follows:

““FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of
the Fourth Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such Sections of the Internal Revenue
Code.”

(m)        The definition of “GAAP” in Section 1.01 is amended to insert the
phrase “(or, in the case of the Borrower, the Guarantor’s most recent audited
annual)” after the words “audited annual”.

(n)        The definition of “LIBO Rate” in Section 1.01 is amended in full to
read as follows:

““LIBO Rate” means, for any Interest Period, the rate of interest per annum,
calculated on the basis of a year of 360 days, appearing on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or any successor or
substitute page on such screen that displays such rate) as the London interbank
offered rate for deposits in the applicable currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term equivalent to such Interest Period, or, if such rate does not appear
on such page or service or if such page or service is not available, the rate of
interest per annum determined by the Administrative Agent to be the offered rate
for deposits

 

10



--------------------------------------------------------------------------------

in the applicable currency with a term equivalent to such Interest Period on
such other page or other service which displays an average of the London
interbank offered rate administered by the ICE Benchmark Administration Limited
(or any other Person that takes over the administration of such rate); provided
that, if the LIBO Rate is not available at such time for a term equivalent to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be determined by the Administrative Agent acting reasonably to be equal to the
rate of interest per annum (rounded to the same number of decimal places as the
LIBO Rate), calculated on the basis of a year of 360 days, that results from
interpolating on a linear basis between (i) the LIBO Rate for the longest period
for which the LIBO Rate is available that is shorter than such Impacted Interest
Period and (ii) the LIBO Rate for the shortest period for which the LIBO Rate is
available that is longer than the Impacted Interest Period, in each case, at
such time; provided further that, (x) if the LIBO Rate as determined in
accordance with the foregoing is not available, the LIBO Rate shall be the
Reference Bank Rate for such Interest Period and (y) if the LIBO Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.”

(o)        The definition of “Swing Line Bank” in Section 1.01 is amended in
full to read as follows:

““Swing Line Bank” means JPMorgan.”

(p)        The definition of “Termination Date” in Section 1.01 is amended in
full to read as follows:

““Termination Date” means July 15, 2022, or, if extended pursuant to
Section 8.11, the Extended Termination Date or, in any case, if earlier, the
date of termination in whole of the Commitments pursuant to Section 2.06 or
6.01.”

(q)        Section 2.01(b) is amended by inserting the following sentence to
read as follows immediately following the first sentence thereof:

“In addition, at no time shall the sum of any Lender’s (a) outstanding principal
amount of Revolving Credit Advances, (b) (i) aggregate undrawn amount of
outstanding Letters of Credit plus (ii) payments made by such Lender in
connection with any Letter of Credits that have not yet been reimbursed by the
Borrower and (c) aggregate principal amount of swingline exposure at such time
(less the amount of any participations funded by the other Lenders in such Swing
Line Borrowing) (clauses (a), (b) and (c), collectively, such Lender’s
“Revolving Credit Exposure”) exceed its total Commitment.”

(r)        Section 2.01(c) is amended by restating the proviso in the first
sentence as follows:

“; provided, however, that the Swing Line Bank shall have no obligation to make
Swing Line Advances to the Borrower in an aggregate principal amount at any time

 

11



--------------------------------------------------------------------------------

outstanding that would result in (i) the aggregate principal amount of
outstanding Swing Line Advances made by the Swing Line Bank exceeding such Swing
Line Bank’s Swing Line Sub-Commitment, (ii) such Swing Line Bank’s Revolving
Credit Exposure exceeding its Commitment or (iii) the aggregate Revolving Credit
Exposure of the Lenders collectively exceeding the aggregate total Commitments
of the Lenders under the Agreement; provided further, that a Swing Line Bank
shall not be required to make a Swing Line Advance to refinance an outstanding
Swing Line Advance.”

(s)        Section 2.03(a) is amended by adding to the end thereof the following
sentences to read as follows:

“Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Advances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. The Administrative
Agent shall notify the Borrower of any participation in any Swing Line Advance
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swing Line Advance shall be made to the Administrative Agent and not to such
Swing Line Bank. Any amounts received by a Swing Line Bank from the Borrower (or
other party on behalf of the Borrower) in respect of a Swing Line Advance after
receipt by such Swing Line Advance of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swing Line Bank, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swing Line
Bank or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swing Line Advance pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.”

(t)        Section 2.03 is amended by adding to the end thereof the following
new paragraphs to read as follows:

“(c) Any Swing Line Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swing Line Bank and the
successor Swing Line Bank. The Administrative Agent shall notify the Lenders of
any such replacement of a Swing Line Bank. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swing Line Bank pursuant to Section 2.08(a). From
and after the effective date of any such replacement, (x) the successor Swing
Line Bank shall have all the rights and obligations of the replaced Swing Line
Bank under this Agreement with respect to Swing Line Borrowings made thereafter
and (y) references herein to the term “Swing Line Bank” shall be deemed to refer
to such successor or to any previous Swing Line Bank, or to such

 

12



--------------------------------------------------------------------------------

successor and all previous Swing Line Banks, as the context shall require. After
the replacement of a Swing Line Bank hereunder, the replaced Swing Line Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of a Swing Line Bank under this Agreement with respect to Swing Line
Borrowings made by it prior to its replacement, but shall not be required to
make additional Swing Line Borrowing.

(d) Subject to the appointment and acceptance of a successor Swing Line Bank,
any Swing Line Bank may resign as a Swing Line Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swing Line Bank shall be replaced in accordance
with Section 2.03(c) above.”

(u)        Section 2.04 is amended by adding to the end thereof the following
new paragraphs to read as follows:

“(f) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.07(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Banks, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(g) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.04(f) above.”

(v)        Section 2.15(e)(i) is amended to: (i) replace the phrase “W-8BEN or
W-8ECI” with “W-8BEN, W-8BEN-E or W-8ECI” in each instance that it occurs
therein and (ii) replace the phrase at the end of the first sentence “in the
case of a Lender Party claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code with respect to
payments of “portfolio interest,” a statement substantially in the form of
Exhibit H” with the following: “(a) in the case of a Lender Party claiming the
benefits of the exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code with respect to payments of

 

13



--------------------------------------------------------------------------------

“portfolio interest,” a statement substantially in the form of Exhibit H-1, or
(b) to the extent a Lender Party is not the beneficial owner, executed copies of
Internal Revenue Service form W-8IMY, accompanied by Internal Revenue Service
form W-8ECI, Internal Revenue Service form W-8BEN, Internal Revenue Service form
W-8BEN-E, a statement substantially in the form of Exhibit H-2 or Exhibit H-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Lender Party is a
partnership and one or more direct or indirect partners of such Lender Party are
claiming the portfolio interest exemption, such Lender Party may provide a
statement substantially in the form of Exhibit H-4 on behalf of each such direct
and indirect partner”.

(w)        Section 5.01(h)(i) is amended by replacing the phrase “(subject to
year-end audit adjustments)” with “(subject to year-end adjustments and the
absence of footnotes)”.

(x)        Section 5.01(h)(ii) is amended in full to read as follows:

“(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Guarantor, a copy of the Consolidated financial statements of
the Guarantor comprising the Consolidated balance sheet, the Consolidated
statement of earnings, the Consolidated statement of comprehensive income, the
Consolidated statement of changes in shareholders’ equity and the Consolidated
statement of cash flows pertaining to such fiscal year, together with the report
and opinion of its independent auditors thereon confirming that such financial
statements have been prepared in accordance with GAAP, together with a
Compliance Certificate;”

(y)        Article VII is amended by adding to the end thereof a new
Section 7.10 to read as follows:

“SECTION 7.10        Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Advances, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate

 

14



--------------------------------------------------------------------------------

accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total

 

15



--------------------------------------------------------------------------------

assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Advances, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Advances, the Letters of Credit, the
Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Advances, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Advances, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

(z)        Section 8.02(d) is amended by adding to the end thereof the following
new paragraphs to read as follows:

“(iii) Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Fourth
Amendment

 

16



--------------------------------------------------------------------------------

Effective Date, a user ID/password authorization system) and the Platform is
secured through a per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders, each of the Issuing
Banks and the Borrower acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Platform and understands and assumes the risks
of such distribution.”

(aa)    Section 8.02(a)(ii) is amended in full to read as follows:

“if to the Administrative Agent, to JPMorgan Primary Servicing Account Manager,
Attention: Eugene H. Tull, Telephone: (302) 634 5881, facsimile no.: (302) 634
1417, email: eugene.h.tulliii@chase.com, and a copy to: JPMorgan Secondary
Servicing Account Manager, Attention: Kristen Bazink, Telephone: (302) 634 2633,
facsimile no.: (302) 634 1417, email: kristen.bazink@chase.com.”

(bb)    Section 8.07(c) is amended by replacing the phrase “an agent” with the
phrase “a non-fiduciary agent”.

(cc)    Section 8.07(d) is amended by adding to the end thereof the following
sentence:

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or any successor regulation. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

(dd)    Article VIII is amended by adding to the end thereof a new Section 8.15
to read as follows:

“SECTION 8.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in

 

17



--------------------------------------------------------------------------------

any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

  (b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.”

(ee)        Schedule I is amended in full to read as set forth on Schedule II to
this Amendment.

(ff)        Exhibit H is amended and restated in full to read as set forth on
Exhibit B to this Amendment.

Section 10.        Waiver; Assignment. The requirements of Section 2.17(b) and
Section 8.11 of the Credit Agreement are, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 11
below, hereby waived to the extent that such Sections require prior notice or
execution and delivery of an assignment agreement to effect an assignment by any
Lender that does not agree to extend its Commitment as set forth in this
Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule II to this Amendment shall have any Commitment or be
considered Lenders under the Credit Agreement, in such amounts as set forth on
Schedule II.

For an agreed consideration, each Assignor (as defined below) hereby irrevocably
sells and assigns to the Increasing Lenders (as defined below), and each
Increasing Lender hereby irrevocably purchases and assumes from each Assignor,
subject

 

18



--------------------------------------------------------------------------------

to and in accordance with this Amendment and the Credit Agreement, as of the
Effective Date the Assigned Interests (as defined below). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Amendment, without representation or warranty by any Assignor.

Each Lender whose Revolving Credit Commitment is reduced or terminated by giving
effect to this Amendment (each, an “Assignor”): (a) represents and warrants that
(i) it is the legal and beneficial owner of the relevant Assigned Interest (as
defined below), (ii) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Each Lender whose Revolving Credit Commitment is increased (or created) by
giving effect to this Amendment, whether by assignment of an Assigned Interest
or otherwise (each, an “Increasing Lender”): (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and becomes a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by its Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire its Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to purchase its Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment and to
assume its Assigned Interest and (vii) it has delivered on the Effective Date
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, if any, duly completed and executed by such Increasing Lender;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with

 

19



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

“Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Credit Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above.

Section 11.        Conditions of Effectiveness. This Amendment shall become
effective as of the date when, and only when (the date on which such conditions
are satisfied, the “Effective Date”):

(a)        (x) the Successor Agent shall have received counterparts of this
Amendment executed by the Borrower and all of the Lenders listed on Schedule II
hereto and the consent attached hereto executed by the Guarantor, (y) the
Borrower shall have paid to the Successor Agent, for the benefit of the Lenders,
all fees then due and payable and (z) and the Successor Agent shall have
additionally received all of the following documents, each such document (unless
otherwise specified) dated the date of receipt thereof by the Successor Agent
(unless otherwise specified), in form and substance reasonably satisfactory to
the Successor Agent:

(b)        Certified copies of the resolutions of the board of directors (or
persons performing similar functions) of the Borrower and the Guarantor
approving transactions of the type contemplated by this Amendment.

(c)        An opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special
New York counsel to the Borrower, in substantially the form of Exhibit D-2 to
the Credit Agreement or otherwise in a form reasonably satisfactory to the
Successor Agent.

(d)        A certificate signed by a duly authorized officer of the Borrower
stating that:

(i)        the representations and warranties contained in Section 12(a) hereof
are correct in all material respects, except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct, on and as of the date of such certificate as though
made on and as of such date; and

(ii)        no event has occurred and is continuing that constitutes a Default.

 

20



--------------------------------------------------------------------------------

Section 12.      Representations and Warranties.

(a)        The Borrower represents and warrants as follows:

(i)            The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

(ii)            The execution, delivery and performance by the Borrower of this
Amendment, the Credit Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) the Borrower’s charter or by-laws or
(y) law or any contractual restriction binding on or affecting the Borrower.

(iii)            No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for the due execution, delivery or performance by the
Borrower of this Amendment or the Credit Agreement.

(iv)            This Amendment has been duly executed and delivered by the
Borrower. This Amendment and the Credit Agreement are the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with its terms, except to the extent that such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally from time to time in
effect and may be subject to the discretion of courts with respect to the
granting of equitable remedies and to the power of courts to stay proceedings
for the execution of judgments.

(v)            There is no action, suit, litigation or proceeding affecting the
Borrower or any of its Subsidiaries, including any Environmental Action, pending
or, to the best of the Borrower’s knowledge after reasonable investigation,
overtly threatened, before any court, governmental agency or arbitrator that
(x) is reasonably likely to be determined adversely, and if determined
adversely, would have a Material Adverse Effect or (y) purports to affect
adversely the legality, validity or enforceability of this Amendment, the Credit
Agreement or the consummation of the transactions contemplated hereby and
thereby.

(vi)            Since December 31, 2017, there has been no Material Adverse
Change.

(b)        Each Lender Party signatory hereto hereby severally, and not jointly,
represents and warrants as follows to the Successor Agent and to the Existing
Agent:

(i)            as of the date hereof, all information pertaining to such Lender
Party as set forth below its signature block is true and correct; and

 

21



--------------------------------------------------------------------------------

(ii)            such Lender Party is duly authorized to execute and perform its
obligations under this Amendment.

Section 13.      Reference to and Effect on the Loan Documents.

(a)      On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment. This Amendment shall
constitute a Loan Document.

(b)      The Credit Agreement and each of the other Loan Documents as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

Section 14.      Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or other electronic means shall be effective as delivery of an
originally executed counterpart of this Amendment.

Section 15.      Governing Law; Jurisdiction; Jury Trial. This Amendment shall
be governed by, and construed in accordance with, the law of the State of New
York. The jurisdiction and waiver of jury trial provisions in Sections 8.13 and
8.14 of the Credit Agreement, respectively, are incorporated herein by reference
mutatis mutandis.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representative thereunto duly authorized, as of
the date first above written.

 

ALENCO INC.

By:    

 

/s/ Sherri A. Brillon

 

Name: Sherri A. Brillon

 

Title: President

By:    

 

/s/ H. Jason Verhaest

 

Name: H. Jason Verhaest

 

Title: Treasurer



--------------------------------------------------------------------------------

Agreed as of the date first above written: JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Bank, Issuing Bank and a Lender

By:    

 

/s/ Dave Katz

 

Name: Dave Katz

 

Title: Executive Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as Existing Agent and a Lender

By:

 

/s/ Peter Kardos

 

Name: Peter Kardos

 

Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

 

/s/ James K.G. Campbell

 

Name: James K.G. Campbell

 

Title: Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:  

 

/s/ Sydney G. Dennis

 

Name: Sydney G. Dennis

 

Title: Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender

By:  

 

/s/ Brad Crilly

 

Name: Brad Crilly

 

Title: Managing Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:  

 

/s/ Kevin Sparks

 

Name: Kevin Sparks

 

Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By:  

 

/s/ Josh Rosenthal

 

Name: Josh Rosenthal

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:  

 

/s/ Christopher Wilson

 

Name: Christopher Wilson

 

Title: Financing Manager

By:

 

/s/ Christiane de Billy

 

Name: Christiane de Billy

 

Title: Principal



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH, as a Lender

By:  

 

/s/ Chris Gage

 

Name: Chris Gage

 

Title: Authorized Signatory

By:

 

/s/ Szymon Ordys

 

Name: Szymon Ordys

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

 

/s/ Nathan Starr

 

Name: Nathan Starr

 

Title: Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as a Lender

By:  

 

/s/ Brian L. Banke

 

Name: Brian L. Banke

 

Title: Managing Director



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as a Lender

By:  

 

/s/ Joelle Chatwin

 

Name: Joelle Chatwin

 

Title: Executive Director

By:  

 

/s/ Chris Perks

 

Name: Chris Perks

 

Title: Managing Director



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA,

as a Lender

By:  

 

/s/ Erin R. Welte

 

Name: Erin R. Welte

 

Title: Authorized Signatory

By:

 

/s/ Mark Williamson

 

Name: Mark Williamson

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

 

/s/ Tim VandeGriend

 

Name: Tim VandeGriend

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:  

 

/s/ Albert Kwan

 

Name: Albert Kwan

 

Title: Director

By:

 

/s/ Scarlett Crockatt

 

Name: Scarlett Crockatt

 

Title: Associate Director



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as a Lender

By:  

 

/s/ Wallace Wong

 

Name: Wallace Wong

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

Agreed, and executed solely in its capacity

as an Assignor under Section 10 of the foregoing Amendment:

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as an Assignor

By:  

 

/s/ Lucie Campos Caresmel

 

Name: Lucie Campos Caresmel

 

Title: Director

By:

 

/s/ Gordon Yip

 

Name: Gordon Yip

 

Title: Director



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as an Assignor

By:  

 

/s/ Katsuyuki Kubo

 

Name: Katsuyuki Kubo

 

Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

EXISTING LOAN DOCUMENTS

 

  •  

Second Amended and Restated Credit Agreement, dated as of October 20, 2011, by
and among Alenco Inc., a Delaware corporation, as Borrower, the Lender Parties
party thereto from time to time, and Citibank N.A., as Administrative Agent.

 

  •  

A letter amendment to the Second Amended and Restated Credit Agreement, dated as
of June 15, 2012, by and among the Borrower, the Lender Parties party thereto,
and Citibank N.A., as Administrative Agent.

 

  •  

Amendment No. 2 to the Credit Agreement, dated as of June 28, 2013, by and among
the Borrower, the Lender Parties party thereto, and Citibank N.A., as
Administrative Agent.

 

  •  

Amendment No. 3 to the Credit Agreement, dated as of July 16, 2015, by and among
the Borrower, the Lender Parties party thereto, and Citibank N.A., as
Administrative Agent.

 

  •  

Second Amended and Restated Guaranty, dated as of October 20, 2011, between
Encana Corporation, a corporation amalgamated under the Canada Business
Corporations Act, and Citibank N.A., as Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE II TO AMENDMENT

SCHEDULE I

COMMITMENTS

 

       

Name of Lender

 

 

Revolving Credit
Commitment

 

   

Letter of Credit
Sub-Commitment

 

   

Swing Line
Sub-
Commitment

 

 

JPMorgan Chase Bank, N.A.

    $245,000,000       $25,000,000       $25,000,000  

Bank of America, N.A.

    $145,000,000                  

Barclays Bank PLC

    $145,000,000                  

Citibank, N.A.

    $145,000,000                  

Mizuho Bank, Ltd.

    $145,000,000                  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

    $145,000,000                  

Goldman Sachs Lending Partners LLC

    $120,000,000                  

Export Development Canada

    $120,000,000                  

Credit Suisse AG, Toronto Branch

    $100,000,000                  

Wells Fargo Bank, National Association

    $100,000,000                  

Bank of Montreal, Chicago Branch

    $15,000,000                  

Canadian Imperial Bank of Commerce

    $15,000,000                  

National Bank of Canada

    $15,000,000                  

Royal Bank of Canada

    $15,000,000                  

The Bank of Nova Scotia

    $15,000,000                  

Toronto Dominion (Texas) LLC

    $15,000,000                  

Total of Commitments:

    $1,500,000,000       $25,000,000       $25,000,000  



--------------------------------------------------------------------------------

CONSENT

Dated as of March 28, 2018

The undersigned, ENCANA CORPORATION, a corporation amalgamated under the Canada
Business Corporations Act, as Guarantor under the Second Amended and Restated
Guaranty, dated as of October 20, 2011 (the “Guaranty”), in favor of the
Administrative Agent, the Lenders and the Issuing Banks referred to in the
Second Amended and Restated Credit Agreement, dated as of October 20, 2011, as
amended by that certain (i) letter amendment thereto, dated as of June 15, 2012,
(ii) Amendment No. 2 to the Credit Agreement, dated as of June 28, 2013 and
(iii) Amendment No. 3 to the Credit Agreement, dated as of July 16, 2015 (such
Credit Agreement, as so amended, the “Credit Agreement”) hereby consents to the
Successor Agent Agreement and Amendment No. 4 to the Credit Agreement, dated as
of March 28, 2018, among Alenco Inc., a Delaware corporation, as Borrower,
JPMorgan Chase Bank, N.A., in its capacity as successor Administrative Agent,
Citibank, N.A. in its capacity as existing Administrative Agent for the Lender
Parties (as defined therein) and the lenders party thereto (the “Amendment”),
and hereby confirms and agrees that notwithstanding the effectiveness of such
Amendment, the Guaranty is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that, on and after
the effectiveness of such Amendment, each reference in the Guaranty to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by such Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

ENCANA CORPORATION

By:  

 

/s/ Sherri A. Brillon

 

Name: Sherri A. Brillon

 

Title: Executive Vice-President & Chief Financial Officer

By:

 

/s/ H. Jason Verhaest

 

Name: H. Jason Verhaest

 

Title: Vice-President, Planning & Treasurer



--------------------------------------------------------------------------------

Exhibit A

Parent Amendment

(see attached)



--------------------------------------------------------------------------------

Execution version

FIRST AMENDING AGREEMENT

THIS AMENDING AGREEMENT dated as of March 28, 2018.

AMONG:

 

 

ENCANA CORPORATION, a corporation amalgamated under the laws of Canada, having
its executive office in Calgary, Alberta, Canada (the “Borrower”)

 

OF THE FIRST PART,

- and -

 

 

Each of the financial and other institutions which are signatories hereto, in
their capacities as Lenders

 

OF THE SECOND PART,

- and -

 

 

ROYAL BANK OF CANADA, a Canadian chartered bank having its head office in
Toronto, Ontario, Canada, in its capacity from time to time as agent hereunder
(in such capacity, the “Agent”)

 

OF THE THIRD PART.

WHEREAS pursuant to a Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation as “Borrower”, the financial and other institutions named
therein from time to time in their capacities as Lenders, as “Lenders”, and
Royal Bank of Canada as “Agent” (the “Credit Agreement”), the Lenders made a
credit facility available to the Borrower;

AND WHEREAS the parties hereto have agreed to make certain amendments to the
Credit Agreement as hereinafter set forth.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
in accordance with the provisions of the Credit Agreement, the parties hereto
agree as follows:

Section 1       Defined Terms

Capitalized terms used herein, including the recitals hereto, shall have the
meanings ascribed thereto in the Credit Agreement, as amended by this Amending
Agreement, unless otherwise defined herein and:

“Amended Credit Agreement” means the Credit Agreement, as amended by this
Amending Agreement;

“Amending Agreement” means this First Amending Agreement;

“Amendment Effective Date” means the first date on or after the date hereof on
which all of the conditions precedent in Section 4 hereof are satisfied; and

“Withdrawing Lender” means any financial or other institution that is a Lender
under the Credit Agreement immediately prior to the Amendment Effective Date and
will not be continuing as a Lender under the Amended Credit Agreement.



--------------------------------------------------------------------------------

- 2 -

Section 2         Amendments to Credit Agreement

 

  (a)

The cover page of the Credit Agreement is hereby amended by deleting the
reference to “US$3,000,000,000” and replacing same with a reference to
“US$2,500,000,000”.

 

  (b)

The definition of “CDOR One Month Rate” in Section 1.1 of the Credit Agreement
is hereby amended by adding the following new proviso at the end of such
definition:

 

      

“and provided, further, that if any such rate is below zero, the CDOR One Month
Rate will be deemed to be zero;”

 

  (c)

The definition of “Defaulting Lender” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the “or” at the end of paragraph (v) thereof,
inserting an “or” at the end of paragraph (vi) thereof and adding the following
new paragraph (vii) immediately after paragraph (vi) thereof:

“(vii)    that becomes the subject of a Bail-In Action;”

 

  (d)

The definition of “Equivalent Amount” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and replaced by the following:

““Equivalent Amount” in one currency (the “First Currency”) of an amount in
another currency (the “Other Currency”) means, as of the date of determination,
the amount of the First Currency which would be required to purchase such amount
of the Other Currency at the average exchange rate quoted by the Bank of Canada
at approximately the close of business on the Business Day that such
determination is required to be made (or, if such determination is required to
be made before close of business on such Business Day, then at approximately
close of business on the immediately preceding Business Day); provided that, in
either case, if no such rate is quoted, it shall mean the spot rate of exchange
for wholesale transactions quoted by the Agent at approximately noon (Toronto
time) on such date of determination in accordance with its normal practice or,
if such date of determination is not a Business Day, on the Business Day
immediately preceding such date of determination;”

 

  (e)

The definition of “Fed Funds Rate” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and replaced by the following:

““Fed Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York, based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time and as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such day is not a Business Day,
such rate for the immediately preceding Business Day for which the same is
published or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Agent, or in the
case of a Swing Line Borrowing, the applicable Swing Line Lender, from three
Federal funds brokers of recognized standing selected by the Agent or the
applicable Swing Line Lender, acting reasonably; provided that if the Fed Funds
Rate would be less than zero on any day, then such rate shall be deemed to be
zero;”

 

  (f)

The definition of “S&P” in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety and replaced by the following:



--------------------------------------------------------------------------------

- 3 -

““S&P” means S&P Global Ratings, a division of S&P Global Inc., its Affiliates
and their respective successors;”

 

  (g)

The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the reference to “July 16, 2020” and replacing same
with a reference to “July 15, 2022”.

 

  (h)

The following new definitions are added in alphabetical order in Section 1.1 of
the Credit Agreement:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a Lender Parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its Lender Parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway;

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule;”

 

  (i)

Section 12.19(a) is hereby deleted in its entirety and replaced by the
following:

 

  “(a)

To the extent permitted by Applicable Law, each Defaulting Lender shall be
required to provide to the Agent cash in such amount, as determined from time to
time by the Agent in its reasonable discretion, equal to all obligations of such
Defaulting Lender which are either then owing under this Agreement or, in the
case of contingent obligations under any outstanding Letters of Credit or Swing
Line Borrowings (after giving effect to the re-allocation provisions in
Section 12.20), may become owing to any Fronting Bank or Swing Line Lender.”

 

  (j)

A new Section 15.15 is hereby inserted immediately after Section 15.14 which
reads as follows:



--------------------------------------------------------------------------------

- 4 -

“15.15     Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

  (b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its Lender Parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”

 

  (k)

Schedule J (Commitments) to the Credit Agreement is hereby deleted in its
entirety and replaced with the form attached to this Amending Agreement as
Appendix A.

Section 3       Representations and Warranties

The Borrower hereby represents and warrants as follows to each Lender and the
Agent and acknowledges and confirms that each Lender and the Agent is relying
upon such representations and warranties:

 

  (a)

Corporate Existence and Authority: The Borrower is duly amalgamated and is
validly subsisting under the laws of its jurisdiction of amalgamation and has
full corporate power and authority to execute and deliver this Amending
Agreement.

 

  (b)

Authorization and Enforceability: The Borrower has taken or caused to be taken
all necessary corporate action to authorize, and has duly executed and
delivered, this Amending Agreement, and each of this Amending Agreement and the
Amended Credit Agreement, is a legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, winding up, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
to the equitable and statutory powers of the courts having jurisdiction.

 

  (c)

Bringdown of Representations and Warranties: The representations and warranties
contained in Section 2.1 of the Credit Agreement (other than Section 2.1(l)
thereof which is intended to apply only as of the “Amendment Effective Date” as
defined in the Credit Agreement) are true and correct in all material respects
with the same effect as if made as of the date hereof.



--------------------------------------------------------------------------------

- 5 -

The representations and warranties set out in this Amending Agreement shall
survive the execution and delivery of this Amending Agreement and the making of
each Drawdown until the Amended Credit Agreement has been terminated.

Section 4       Conditions Precedent

This Amending Agreement will become effective upon receipt by the Agent of all
of the following:

 

  (a)

a fully executed copy of this Amending Agreement;

 

  (b)

all fees previously agreed in writing between the Borrower and the Agent; and

 

  (c)

a fully executed withdrawal letter executed by each Withdrawing Lender in a form
satisfactory to the Agent and the Borrower, each acting reasonably.

Section 5         References

On and after the date of this Amending Agreement, each reference in the Loan
Documents to the Credit Agreement shall be to the Credit Agreement as
supplemented and amended hereby, and except as the Credit Agreement is further
supplemented or amended, the Credit Agreement shall remain in full force and
effect and is hereby ratified and confirmed. This Amending Agreement shall
constitute a Loan Document.

Section 6       No Waiver, etc.

Except as expressly stated herein, the execution and delivery of this Amending
Agreement shall not operate as a waiver of any right, power or remedy of the
Agent or the Lenders under the Credit Agreement or the other Loan Documents or
any other agreements or instruments delivered in connection therewith or
pursuant thereto nor constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents or any other agreements or
instruments delivered in connection therewith or pursuant thereto.

Section 7       Counterparts

This Agreement may be executed in any number of counterparts, including by
facsimile, PDF or other scanned copy by electronic mail, and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall be deemed to constitute
one and the same instrument, and it shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, PDF or by otherwise sending a scanned copy by electronic mail shall
be effective as delivery of manually executed counterpart of this Agreement. The
word “executed” shall be deemed to include electronic signatures, which shall be
of the same legal effect, validity and enforceability as a manually executed
signature to the extent and as provided for under any applicable law.



--------------------------------------------------------------------------------

- 6 -

Section 8         Governing Law

This Amending Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein and shall be treated in all respects as an Alberta contract.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amending Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

ENCANA CORPORATION Per:      

/s/ Sherri A. Brillon

  Name: Sherri A. Brillon   Title: Executive Vice-President & Chief Financial
Officer Per:      

/s/ H. Jason Verhaest

  Name: H. Jason Verhaest   Title: Vice-President, Planning & Treasurer

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent Per:      

/s/ Yvonne Brazier

  Name: Yvonne Brazier   Title: Manager, Agency Services

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender Per:      

/s/ Mike Gaudet

  Name: Mike Gaudet   Title: Authorized Signatory Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE,
as Lender Per:      

/s/ Joelle Chatwin

  Name: Joelle Chatwin   Title: Executive Director Per:      

/s/ Chris Perks

  Name: Chris Perks   Title: Managing Director

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as Lender Per:      

/s/ Greg Hickaway

  Name: Greg Hickaway   Title: Managing Director Per:      

/s/ Glen Cameron

  Name: Glen Cameron   Title: Director

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Lender Per:      

/s/ Ebba Jantz

  Name: Ebba Jantz   Title: Managing Director

 

Per:      

/s/ Matthew Graf

  Name: Matthew Graf   Title: Associate

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender Per:      

/s/ Albert Kwan

  Name: Albert Kwan   Title: Director

 

Per:      

/s/ Scarlett Crockatt

  Name: Scarlett Crockatt   Title: Associate Director

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

NATIONAL BANK OF CANADA, as Lender Per:      

/s/ Erin R. Welte

  Name: Erin R. Welte   Title: Authorized Signatory

 

Per:      

/s/ Mark Williamson

  Name: Mark Williamson   Title: Authorized Signatory

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

ATB FINANCIAL, as Lender Per:      

/s/ Yang Zhao

  Name: Yang Zhao   Title: Associate Director

 

Per:      

/s/ John Sullivan

  Name: John Sullivan   Title: Senior Director

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH, as Lender Per:      

/s/ Chris Gage

  Name: Chris Gage   Title: Authorized Signatory

 

Per:      

/s/ Szymons Ordys

  Name: Szymons Ordys   Title: Authorized Signatory

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender Per:      

/s/ Nathan Starr

  Name: Nathan Starr   Title: Vice President

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

FEDERATION DES CAISSES DESJARDINS DU QUEBEC, as Lender Per:      

/s/ Oliver Sumugod

  Name: Oliver Sumugod   Title: Director

 

Per:      

/s/ Matt van Remmen

  Name: Matt van Remmen   Title: Director

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, CANADA BRANCH, as Lender Per:      

/s/ Alfred Lee

  Name: Alfred Lee   Title: Managing Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., CANADA BRANCH, as Lender Per:      

/s/ James K.G. Campbell

  Name: James K.G. Campbell   Title: Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH, as Lender Per:      

/s/ John Hunt

  Name: John Hunt   Title: Managing Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender Per:      

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

CITIBANK N.A., CANADIAN BRANCH, as Lender Per:      

/s/ Jonathan Cain

  Name: Jonathan Cain   Title: Authorized Signatory

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,TORONTO BRANCH, as Lender Per:      

/s/ Jeffrey C. Miller

  Name: Jeffrey C. Miller   Title: Executive Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender Per:      

/s/ Brad C. Crilly

  Name: Brad C. Crilly   Title: Managing Director

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as Lender Per:      

/s/ Christopher Wilson

  Name: Christopher Wilson   Title: Financing Manager

 

Per:      

/s/ Christiane de Billy

  Name: Christiane de Billy   Title: Principal

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

BANK OF CHINA (CANADA), as Lender Per:      

/s/ Liming Xiao

  Name: Liming Xiao   Title: Head of Corporate Banking   Department

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

ICICI BANK CANADA, as Lender Per:      

/s/ Leslie Mathew

  Name: Leslie Mathew   Title: Assistant Vice President,   Corporate &
Commercial Banking

 

Per:      

/s/ Anthony Coulthard

  Name: Anthony Coulthard   Title: Senior Vice President,   Legal & Corporate
Secretary

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender Per:      

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

Per:      

 

  Name:   Title:

 

This signature page is attached to and forms part of the First Amending
Agreement to the Restated Credit Agreement dated as of July 16, 2015 among
Encana Corporation, as Borrower, each of the Lenders thereto, and Royal Bank of
Canada, as Agent.



--------------------------------------------------------------------------------

A-2

APPENDIX “A”

to

FIRST AMENDING AGREEMENT

Schedule “J” to the Agreement dated as of July 16, 2015 among ENCANA CORPORATION
as Borrower, the financial and other institutions named therein from time to
time as Lenders and ROYAL BANK OF CANADA as Agent

COMMITMENTS

AGENT:

   

Name

 

  

Notice Address

 

Royal Bank of Canada,

as Administrative Agent

  

Royal Bank of Canada

Agency Services Group

Royal Bank Plaza

P.O. Box 50, 200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention: Manager, Agency

Facsimile: (416) 842-4023

LENDERS:

Name  

Syndicated

Commitment

   




Fronting Bank      


Commitment      

 


 

  Swing Line  


Commitment  

Royal Bank of Canada

  US$285,000,000           US$100,000,000    

Canadian Imperial Bank of Commerce

  US$285,000,000           US$100,000,000    

The Toronto-Dominion Bank

  US$285,000,000           US$100,000,000    

Bank of Montreal

  US$240,000,000           US$100,000,000    

The Bank of Nova Scotia

  US$240,000,000           US$100,000,000    

National Bank of Canada

  US$240,000,000            

ATB Financial

  US$110,000,000            

Credit Suisse AG, Toronto Branch

  US$100,000,000            

Wells Fargo Bank, N.A.

  US$100,000,000            

Federation des Caisses Desjardins du Quebec

  US$85,000,000            

Sumitomo Mitsui Banking Corporation, Canada Branch

  US$85,000,000            

Bank of America, N.A., Canada Branch

  US$55,000,000             The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada
Branch   US$55,000,000            

Barclays Bank PLC

  US$55,000,000            

Citibank N.A., Canadian Branch

  US$55,000,000            

JPMorgan Chase Bank, N.A., Toronto Branch

  US$55,000,000            

Mizuho Bank, Ltd.

  US$55,000,000            



--------------------------------------------------------------------------------

A-2

 

Name

  Syndicated Commitment    




Fronting Bank


Commitment

 


 

  Swing Line


Commitment

Export Development Canada

  US$40,000,000            

Bank of China (Canada)

  US$25,000,000            

ICICI Bank Canada

  US$25,000,000            

Morgan Stanley Bank, N.A.

  US$25,000,000            

TOTAL COMMITMENT

  US$2,500,000,000     US$0     US$500,000,000

 



--------------------------------------------------------------------------------

Exhibit B

Updated Form of U.S. Tax Compliance Certificate

(see attached)

 



--------------------------------------------------------------------------------

Exhibit H-1 – FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Lender Parties That Are Not A United States Person And That Are Not
Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of October 20, 2011 among Alenco Inc., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as the Administrative Agent for the
Lender Parties (as amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”) and each Lender Party from time to time
party thereto.

Pursuant to the provisions of Section 2.15(e)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loans in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER PARTY]

By:_________________________________

Name:

Title:

Date: ________ __, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT H-2 – FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Participants That Are Not A United States Person And That Are Not
Partnerships For U.S. Federal

Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of October 20, 2011 among Alenco Inc., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as the Administrative Agent for the
Lender Parties (as amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”) and each Lender Party from time to time
party thereto.

Pursuant to the provisions of Section 2.15(e)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:_________________________________

Name:

Title:

Date: ________ __, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT H-3– FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Participants That Are Not A United States Person And That Are Partnerships
For U.S. Federal

Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of October 20, 2011 among Alenco Inc., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as the Administrative Agent for the
Lender Parties (as amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”) and each Lender Party from time to time
party thereto.

Pursuant to the provisions of Section 2.15(e)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following Internal Revenue Service
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E; or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:_________________________________

Name:

Title:

Date: ________ __, 20[     ]

 

2



--------------------------------------------------------------------------------

EXHIBIT H-4– FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

U.S. TAX COMPLIANCE CERTIFICATE

(For Lender Parties That Are Not A United States Person And That Are
Partnerships For U.S. Federal

Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of October 20, 2011 among Alenco Inc., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as the Administrative Agent for the
Lender Parties (as amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”) and each Lender Party from time to time
party thereto.

Pursuant to the provisions of Section 2.15(e)(i) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the loans
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such loans,
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following Internal Revenue Service forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E; or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER PARTY]

By:_________________________________

 

3



--------------------------------------------------------------------------------

Name:

Title:

Date: ________ __, 20[     ]

 

4